Exhibit 10.1



GREER BANCSHARES INCORPORATED

_________________

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement") dated as of September 5, 2014, is
made by and between of Greer Bancshares Incorporated, a South Carolina
corporation (the "Company"), which is the holding company for Greer State Bank,
a South Carolina state bank (the "Bank"), and George W. Burdette, an individual
resident of South Carolina (the "Executive").

All references to the term "Employer" as used herein shall refer to the Company
and the Bank.

WHEREAS, the Employer presently employs Executive as President and Chief
Executive Officer of the Bank and the Company; and

WHEREAS, the Employer recognizes that the Executive’s contribution to the growth
and success of the Employer is essential, and the Employer desires to provide
for the continued employment of the Executive and to make certain changes in the
Executive’s employment arrangements which the Employer has deteunined will
reinforce and encourage the continued dedication of the Executive to the
Employer and will promote the best interests of the Employer and its
shareholders; and

WHEREAS, unless otherwise specified hereafter, any services performed by the
Executive shall be for the benefit of the Bank and therefore any payments or
benefits paid to the Executive pursuant to this Agreement shall be the sole
responsibility of the Bank; provided however, the Bank’s obligation to make any
payments owed to the Executive under this Agreement shall be discharged to the
extent compensation payments are made by the Company.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows

1.

Employment. The Employer shall continue to employ the Executive, and the
Executive shall continue to serve the Employer, as the President and Chief
Executive Officer of the Company and the Bank upon the terms and conditions set
forth herein. The Executive shall have such authority and responsibilities
consistent with his position as are set forth in the Company’s or the Bank’s
Bylaws or assigned by the Company’s or the Bank’s Board of Directors
(collectively, the "Board") from time to time. The Executive shall devote his
full business time, attention, skill and efforts to the perfolinance of his
duties hereunder, except during periods of illness or periods of vacation and
leaves of absence consistent with Bank policy. The Executive may devote
reasonable periods to service as a director or advisor to other organizations,
to charitable and community activities, and to managing his personal
investments, provided that such activities do not materially interfere with the
performance of his duties hereunder and are not in conflict or competitive with,
or adverse to, the interests of the Company or the Bank, and provided  Executive
has notified the Board of such activities in writing.


1





--------------------------------------------------------------------------------







2.

Term. Unless earlier terminated as provided herein, the Executive’s employment
under this Agreement shall commence on the date hereof and be for a term of one
year (the "Initial  Term"). The employment shall be extended for additional
terms of one year each ("Renewal Term") unless either the Employer or the
Executive provides written notice of non-renewal not less than ninety (90) days
prior to the end of the Initial Term or the Additional Term, if applicable.

3.

Compensation and Benefits.

(a)

Base Salary. The Employer shall pay the Executive a base salary at an annual
rate of $225,000, which shall be paid in accordance with the Employer’s Standard
Payroll Procedures, which shall be no less frequently than monthly. The Board
(or an appropriate committee of the Board) shall review the Executive’s
performance and salary at least annually and may increase the Executive’s base
salary if it determines in its sole discretion that an additional increase is
appropriate.

(b)

Incentive Compensation. The Executive shall be entitled to annual bonus
compensation, if any, as determined by the Board pursuant to any incentive
compensation program as may be adopted from time to time by the Company or the
Bank. Any bonus payment made pursuant to this Section 3(b) shall be made the
earlier of (i) seventy (70) calendar days after the previous year end for which
the bonus was earned by the Executive or (ii) the first pay period following the
Employer’s press release announcing its previous year’s financial performance.

(c)

Expense Reimbursement. The Employer shall reimburse Executive for ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties hereunder in accordance with the Bank’s customary practices
applicable to employees, provided that such expenses are incurred and accounted
for in accordance with Bank policy. The Employer shall reimburse the Executive
for such expenses as described in Section 21 hereof.

(d)

Cell Phone Allowance. The Employer shall pay the Executive $100 per month for
expenses relating to a cellular phone to be used by the Executive for business
purposes, which shall be paid in accordance with the Employer’s standard payroll
procedures.

(e)

Benefit Plans. The Executive shall be eligible to participate in all equity,
retirement, medical, dental welfare and other benefit plans or programs of the
Employer now or hereafter applicable generally to employees of the Employer or
to a class of employees that includes senior executives of the Employer. The
Employer shall pay such premiums in accordance with the Employer’s standard
payroll procedures.

(f)

Holidays. Executive shall be entitled to paid holidays subject to the terms and
conditions of the Employer’s holiday pay policies, procedures, and practices.

(g)

Vacation and Sick Leave. The Employer shall provide the Executive with four (4)
weeks’ paid vacation and eight (8) sick days per year, which shall be taken in
accordance with any banking rules or regulations governing vacation or sick
leave.


2





--------------------------------------------------------------------------------







4.

Termination of Employment.

(a)

Death. Executive’s employment hereunder shall terminate upon Executive’s death.

(b)

Total Disability. The Employer may terminate the Executive’s employment in the
event that the Executive becomes Disabled.

(c)

Termination by the Employer for Cause. The Employer may terminate Executive’s
employment hereunder for "Cause" immediately upon delivery of a Notice of
Termination by the Employer to Executive.

(d)

Voluntary Termination by Executive. Executive may terminate employment hereunder
at any time after providing sixty (60) days written notice to the Employer.

(e)

Termination by the Employer Without Cause. The Employer may terminate
Executive’s employment hereunder without Cause at any time by providing thirty
(30) days written Notice of Termination to Executive.

(f)

Resignation as Director upon Termination of Employment. In the event that the
Executive’s employment is terminated for any reason, whether by Executive or the
Employer, as a condition to the Employer’s obligation to pay any severance or
other post-termination compensation hereunder, the Executive shall tender his
resignation as a director of the Company and Bank effective as of the date of
termination.

5.

Compensation Following Termination of Employment or Non-Renewal. In the event
that Executive’s employment hereunder is terminated, Executive shall be entitled
to the following compensation and benefits upon such termination:

(a)

Termination by Reason of Death. In the event that Executive’s employment is
terminated by reasons of Executive’s death, the Employer shall pay the following
amounts to Executive’s beneficiary or estate:

(i)

Any accrued but unpaid base salary for services rendered to the date of death
and any accrued but unpaid expenses required to be reimbursed under this
Agreement.

(ii)

Any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 3 hereof as determined and paid in
accordance with the terms of such plans, policies and arrangements.

(iii)

Any bonus earned under any applicable incentive compensation plan adopted by the
Board, payable as set forth in Section 3(b) and pro rated to the date of
termination.

(iv)

All compensation due to the Executive’s estate pursuant to this Section 5(a)
shall be paid pursuant to the Employer’s Standard Payroll Procedures.


3





--------------------------------------------------------------------------------







(b)

Termination by Reason of Total Disability. In the event that Executive’s
employment is terminated by reasons of Executive’s Total Disability as
determined in accordance with Section 4(b), the Employer shall pay the following
amounts to Executive:

(i)

Any accrued but unpaid base salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued to the date of termination.

(ii)

Any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 3 hereof as determined and paid in
accordance with the terms of such plans, policies and arrangements.

(iii)

Any bonus earned under any applicable incentive compensation plan adopted by the
Board, payable as set forth in Section 3(b) and pro rated to the date of
termination.

(iv)

All compensation due to the Executive pursuant to this Section 5(b) shall be
paid pursuant to the Employer’s Standard Payroll Procedures.

(c)

Termination for Cause. In the event that Executive’s employment is terminated by
the Employer for Cause pursuant to Section 4(c), the Employer shall pay the
following amounts to Executive:

(i)

Any accrued but unpaid base salary for services rendered to the date of
termination and any accrued but unpaid expenses required to be reimbursed under
this Agreement. Any accrued but unused vacation pay shall be forfeited.

(ii)

Any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 3 hereof as determined and paid in
accordance with the terms of such plans, policies and arrangements.

(iii)

All compensation due to the Executive pursuant to this Section 5(c) shall be
paid pursuant to the Employer’s Standard Payroll Procedures.

(d)

Voluntary Termination by Executive or Notice of Non-Renewal by Either Party. In
the event Executive voluntarily terminates employment pursuant to Section 4(d),
or either Executive or the Employer provides timely notice of non-renewal of
this Agreement as set forth in Section 2 and the Employee’s employment
terminates after the end of such Initial or Renewal Term, as applicable, the
Employer shall pay the following amounts to Executive:

(i)

Any accrued but unpaid base salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued to the date of termination.

(ii)

Any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 3 hereof as determined and paid in
accordance with the terms of such plans, policies and arrangements.


4









--------------------------------------------------------------------------------







(iii)

Any bonus earned under any applicable incentive compensation plan adopted by the
Board, payable as set forth in Section 3(b) and pro rated to the date of
termination.

(iv)

All compensation due to the Executive pursuant to this Section 5(d) shall be
paid pursuant to the Employer’s Standard Payroll Procedures.

(e)

Termination by the Employer Without Cause. In the event that Executive’s
employment is terminated by the Employer pursuant to Section 4(e) for reasons
other than death, Total Disability or Cause, the Employer shall pay the
following amounts to Executive:

(i)

Any accrued but unpaid base salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued to the date of termination.

(ii)

Any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 3 hereof as determined and paid in
accordance with the terms of such plans, policies and arrangements.

(iii)

Any bonus earned under any applicable incentive compensation plan adopted by the
Board, payable as set forth in Section 3(b) and pro rated to the date of
termination.

(iv)

If the termination occurs during the Initial Term, severance pay in an amount
equal to Executive’s then current monthly base salary for a period of six (6)
months (the "Severance Payment"). If the termination occurs during any Renewal
Term, the Severance Payment will be reduced to an amount equal to Executive’s
average monthly Compensation for a period of three (3) months. In either event,
the Severance Payment will be made in six (6) or three (3) equal monthly
installments, as the case may be, less applicable state and federal
withholdings, commencing on the forty-fifth (45th) day after the effective date
of the Executive’s termination, provided the Executive has executed the full
release of claims referenced below and has otherwise complied with all
obligations set forth in this Agreement. The Severance Payment may not be
accelerated or deferred in any regard.

(v)

Executive acknowledges and agrees that his entitlement to the payments and
benefits set forth in this Section 5(d) is expressly conditioned upon his
execution of a full release of claims to be drafted by the Employer.

(f)

No Other Benefits or Compensation Upon Termination. Except as may be provided
under this Agreement, under the terms of any incentive compensation, employee
benefit, or fringe benefit plan applicable to Executive at the time of
Executive’s termination or resignation of employment, Executive shall have no
right to receive any other compensation, or to participate in any other plan,
arrangement or benefit, with respect to future periods after such termination or
resignation.

6.

Ownership of Work Product. The Employer shall own all Work Product arising
during the course of the Executive’s employment (prior, present or future). For
purposes hereof, "Work Product" shall mean all intellectual property rights,
including all Trade Secrets, U.S. and


5





--------------------------------------------------------------------------------







international copyrights, patentable inventions, and other intellectual property
rights in any programming, documentation, technology or other work product that
relates to the Employer, its business or its customers and that the Executive
conceives, develops, or delivers to the Employer at any time during his
employment, during or outside normal working hours, in or away from the
facilities of the Employer, and whether or not requested by the Employer. If the
Work Product contains any materials, programming or intellectual property rights
that the Executive conceived or developed prior to, and independent of the
Executive’s work for the Employer, the Executive agrees to point out the
pre-existing items to the Employer and the Executive grants the Employer a
worldwide, unrestricted, royalty-free right, including the right to sublicense
such items. The Executive agrees to take such actions and execute such further
acknowledgments and assignments as the Employer may reasonably request to give
effect to this provision.

7.

Protection of Trade Secrets. The Executive agrees to maintain in strict
confidence and, except as necessary to perfolin his duties for the Employer, the
Executive agrees not to use or disclose any Trade Secrets of the Employer during
or after his employment. "Trade Secret" means information, including a formula,
pattern, compilation, program, device, method, technique, process, drawing, cost
data or customer list, that: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

8.

Protection of Other Confidential Information. In addition, the Executive agrees
to maintain in strict confidence and, except as necessary to perform his duties
for the Employer, not to use or disclose any Confidential Business Information
of the Employer during his employment and for a period of 24 months following
termination of the Executive’s employment (regardless of whether this Agreement
terminates or expires). "Confidential Business Information" shall mean any
internal, non-public information (other than Trade Secrets already addressed
above) concerning the Employer’s financial position and results of operations
(including revenues, assets, net income, etc.); annual and long-range business
plans; product or service plans; marketing plans and methods; training,
educational and administrative manuals; customer and supplier information and
purchase histories; and employee lists. The provisions of Sections 7 and 8 shall
also apply to protect Trade Secrets and Confidential Business Information of
third parties provided to the Employer under an obligation of secrecy.

9.

Return of Materials. The Executive shall surrender to the Employer, promptly
upon its request and in any event upon termination of the Executive’s employment
(regardless of whether this Agreement terminates or expires), all media,
documents, notebooks, computer programs, handbooks, data files, models, samples,
price lists, drawings, customer lists, prospect data, or other material of any
nature whatsoever (in tangible or electronic form) in the Executive’s possession
or control, including all copies thereof, relating to the Employer, its
business, or its customers. Upon the request of the Employer, the Executive
shall certify in writing compliance with the foregoing requirement.


6





--------------------------------------------------------------------------------







10.

Restrictive Covenants.

(a)

No Solicitation of Customers. During the Executive’s employment with the
Employer and for a period of 12 months thereafter (regardless of whether this
Agreement terminates or expires), the Executive shall not (except on behalf of
or with the prior written consent of the Employer), either directly or
indirectly, on the Executive’s own behalf or in the service or on behalf of
others, (A) solicit, divert, or appropriate to or for a Competing Business, or
(B) attempt to solicit, divert, or appropriate to or for a Competing Business,
any person or entity that is or was a customer of the Employer or any of its
Affiliates at any time during the 12 months prior to the date of termination and
with whom the Executive has had material contact. The parties agree that
solicitation of such a customer to acquire stock in a Competing Business during
this time period would be a violation of this Section 10(a).

(b)

No Recruitment of Personnel. During the Executive’s employment with the Employer
and for a period of 12 months thereafter (regardless of whether this Agreement
terminates or expires), the Executive shall not, either directly or indirectly,
on the Executive’s own behalf or in the service or on behalf of others, (A)
solicit, divert, or hire away, or (B) attempt to solicit, divert, or hire away,
to any Competing Business located in the Territory, any employee of or
consultant to the Employer or any of its Affiliates, regardless of whether the
employee or consultant is full-time or temporary, the employment or engagement
is pursuant to written agreement, or the employment is for a determined period
or is at will. For purposes of this Section, "employee of or consultant to the
Employer" shall mean (A) any individual employed by the Employer at the time of
the actual or attempted solicitation, diversion or hiring, or (B) any individual
employed by the Employer at the time of Executive’s termination of employment
with the Employer.

(c)

Non-Competition Agreement. During the Executive’s employment with the Employer
and for a period of 12 months following any termination (as opposed to
expiration) of this Agreement, the Executive shall not (without the prior
written consent of the Employer) compete with the Employer or any of its
Affiliates by, directly or indirectly, forming, serving as an organizer or
officer of, or consultant to, or acquiring or maintaining more than a 1% passive
investment in, a depository financial institution or holding company therefor if
such depository institution or holding company has, or upon formation will have,
one or more offices or branches located in the Territory. Notwithstanding the
foregoing, the Executive may serve as an officer of or consultant to a
depository institution or holding company therefor even though such institution
operates one or more offices or branches in the Territory, if the Executive’s
employment does not directly involve, in whole or in part, the depository
financial institution’s or holding company’s operations in the Territory.

(d)

Bank Receivership. Notwithstanding Sections 9(a-c) above, if Executive’s
employment with the Employer shall terminate due to the Bank being taken into
receivership by the FDIC, then the restrictive covenants of this Section 10
shall not apply to the Executive beginning as of the date of such receivership.

11.

Independent Provisions. The provisions in each of the above Sections 6, 7, 8, 9,
10(a), 10(b), and 10(c) are independent, and the unenforceability of any one
provision shall not affect the enforceability of any other provision.


7





--------------------------------------------------------------------------------







12.

Successors; Binding Agreement. The rights and obligations of this Agreement
shall bind and inure to the benefit of the surviving corporation in any merger
or consolidation in which the Employer is a party, or any assignee of all or
substantially all of the Employer’s business and properties. The Executive’s
rights and obligations under this Agreement may not be assigned by him, except
that his right to receive accrued but unpaid compensation, unreimbursed expenses
and other rights, if any, provided under this Agreement which survive
termination of this Agreement shall pass after death to the personal
representatives of his estate.

13.

Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other; provided, however, that all notices to the
Employer shall be directed to the attention of the Employer with a copy to the
Secretary of the Employer. All notices and communications shall be deemed to
have been received on the date of delivery thereof.

14.

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of South Carolina without giving effect to
the conflict of laws principles thereof. Any action brought by any party to this
Agreement shall be brought and maintained in a court of competent jurisdiction
in the State of South Carolina.

15.

Non-Waiver. Failure of the Employer to enforce any of the provisions of this
Agreement or any rights with respect thereto shall in no way be considered to be
a waiver of such provisions or rights, or in any way affect the validity of this
Agreement.

16.

Enforcement. The Executive agrees that in the event of any breach or threatened
breach by the Executive of any covenant contained in Sections 6, 7, 8, 9,
10(a),10(b), or 10(c) hereof, the resulting injuries to the Employer would be
difficult or impossible to estimate accurately, even though irreparable injury
or damages would certainly result. Accordingly, an award of legal damages, if
without other relief, would be inadequate to protect the Employer. The
Executive, therefore, agrees that in the event of any such breach, the Employer
shall be entitled to obtain from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney’s fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.

17.

Saving Clause. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision or
clause of this Agreement, or portion thereof, shall be held by any court or
other tribunal of competent jurisdiction to be illegal, void, or unenforceable
in such jurisdiction, the remainder of such provision shall not be thereby
affected and shall be given full effect, without regard to the invalid portion.
It is the intention of the parties that, if any court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void, or
unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area, or matter of such
provision, and, in its reduced form, such provision shall then be enforceable
and shall be enforced. The Executive and the


8





--------------------------------------------------------------------------------







Employer hereby agree that they will negotiate in good faith to amend this
Agreement from time to time to modify the terms of Sections 10(a), 10(b) or
10(c), the definition of the term "Territory," and the definition of the term
"Business," to reflect changes in the Employer’s business and affairs so that
the scope of the limitations placed on the Executive’s activities by Section 10
accomplishes the parties’ intent in relation to the then current facts and
circumstances. Any such amendment shall be effective only when completed in
writing and signed by the Executive and the Employer.

18.

Certain Definitions.

(a)

"Affiliate" shall mean any business entity controlled by, controlling or under
common control with the Employer.

(b)

"Business" shall mean the operation of a depository financial institution,
including, without limitation, the solicitation and acceptance of deposits of
money and commercial paper, the solicitation and funding of loans and the
provision of other banking services, and any other related business engaged in
by the Employer or any of its Affiliates as of the date of termination.

(c)

"Cause" shall consist of any of (A) the commission by the Executive of a willful
act (including, without limitation, a dishonest or fraudulent act) or a grossly
negligent act, or the willful or grossly negligent omission to act by the
Executive, which is intended to cause, causes or is reasonably likely to cause
material harm to the Employer (including harm to its business reputation), (B)
the indictment of the Executive for the commission or perpetration by the
Executive of any felony or any crime involving dishonesty, moral turpitude or
fraud, (C) the material breach by the Executive of this Agreement that, if
susceptible of cure, remains uncured 10 days following written notice to the
Executive of such breach, (D) the receipt of any form of notice, written or
otherwise, that any regulatory agency having jurisdiction over the Employer
intends to institute any form of formal or informal (e.g., a memorandum of
understanding which relates to the Executive’s performance) regulatory action
against the Executive or the Employer (provided that the Board determines in
good faith, with the Executive abstaining from participating in the
consideration of and vote on the matter, that the subject matter of such action
involves acts or omissions by or under the supervision of the Executive or that
termination of the Executive would materially advance the Employer’s compliance
with the purpose of the action or would materially assist the Employer in
avoiding or reducing the restrictions or adverse effects to the Employer related
to the regulatory action); (E) the exhibition by the Executive of a standard of
behavior within the scope of his employment that is materially disruptive to the
orderly conduct of the Employer’s business operations (including, without
limitation, substance abuse, sexual misconduct or disrespect toward any Bank
employee) to a level which, in the Board’s good faith and reasonable judgment,
with the Executive abstaining from participating in the consideration of and
vote on the matter, is materially detrimental to the Employer’s best interest,
that, if susceptible of cure remains uncured 10 days following written notice to
the Executive of such specific inappropriate behavior; (F) the failure of the
Executive to devote his full business time and attention to his employment as
provided under this Agreement that, if susceptible of cure, remains uncured 30
days following written notice to the Executive of such failure; or (G) the
failure of the Executive to comply with or adhere to the directives of the
Board. In order for the Board to make a determination that termination shall be
for Cause, the Board must provide the Executive with an opportunity to meet with
the Board in person.


9





--------------------------------------------------------------------------------







(d)

"Competing Business" shall mean any business that, in whole or in part, is the
same or substantially the same as the Business.

(e)

"Disability" or "Disabled" shall mean as defined by Treasury Regulation §
1.409A-3(i)(4).

(f)

"Notice of Termination" shall mean a written notice of termination from one
party to the other which specifies an effective date of termination, indicates
the specific termination provision in this Agreement relied upon, and, in the
case of a termination for Cause, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

(g)

"Territory" shall mean a radius of 15 miles from (i) the main office of the
Employer or (ii) any branch office of the Employer.

(h)

"Terminate," "terminated," "termination," or "Termination of Employment" shall
mean separation from service as defined by Regulation 1.409A-1(h).

19.

Compliance with Regulatory Restrictions. Notwithstanding anything to the
contrary herein, and in addition to any restrictions stated in Section 3 hereof,
any compensation or other benefits paid to the Executive shall be limited to the
extent required by any federal or state regulatory agency having authority over
the Employer. The Executive agrees that compliance by the Employer with such
regulatory restrictions, even to the extent that compensation or other benefits
paid to the Executive are limited, shall not be a breach of this Agreement by
the Employer.

20.

Clawback. Notwithstanding anything to the contrary herein, the Executive agrees
that any compensation and benefits provided to him under this Agreement that are
subject to recovery or recoupment under any applicable law, regulation or
securities exchange rule, shall be recouped by the Employer as necessary to
satisfy such law, regulation, or rules. These laws, regulations, and rules
include, but are not limited to, where such compensation constitutes "excessive
compensation" within the meaning of 12 C.F.R. Part 30, Appendix A, where the
Executive has committed, is substantially responsible for, or has violated, the
respective acts, omissions, conditions, or offenses outlined under 12 C.F.R. §
359.4(a)(4), and if the Bank becomes, and for so long as it remains, subject to
the provisions of 12 U.S.C. § 1831o(f), where such compensation exceeds the
restrictions imposed on the senior executive officers of such an institution. In
addition, the Executive agrees that any incentive compensation provided to him
under this Agreement that is subject to recovery or recoupment under any
internal policy of the Employer shall be shall be recouped by the Employer as
necessary to satisfy such internal policy. Executive agrees to promptly return
or repay any such compensation, and authorizes the Employer to deduct such
compensation from any other payments owed to the Executive by the Employer if he
fails to do so.

21.

Compliance with Internal Revenue Code Section 409A. All payments that may be
made and benefits that may be provided pursuant to this Agreement are intended
to qualify for an exclusion from Section 409A of the Code and any related
regulations or other pronouncements thereunder and, to the extent not excluded,
to meet the requirements of Section 409A of the Code. Any payments made under
Sections 3 and 4 of this Agreement which are paid on or before the last


10





--------------------------------------------------------------------------------







day of the applicable period for the short-term deferral exclusion under
Treasury Regulation § 1.409A-1(b)(4) are intended to be excluded under such
short-term deferral exclusion. Any remaining payments under Sections 3 and 4 are
intended to qualify for the exclusion for separation pay plans under Treasury
Regulation § 1.409A-1(b)(9). Each payment made under Sections 3 and 4 shall be
treated as a "separate payment", as defined in Treasury Regulation §
1.409A-2(b)(2), for purposes of Code Section 409A. Further, notwithstanding
anything to the contrary, all severance payments payable under the provisions of
Section 4 shall be paid to the Executive no later than the last day of the
second calendar year following the calendar year in which occurs the date of
Executive’s termination of employment. None of the payments under this Agreement
are intended to result in the inclusion in Executive’s federal gross income on
account of a failure under Section 409A(a)(1) of the Code. The parties intend to
administer and interpret this Agreement to carry out such intentions. However,
the Employer does not represent, warrant or guarantee that any payments that may
be made pursuant to this Agreement will not result in inclusion in the
Executive’s gross income, or any penalty, pursuant to Section 409A(a)(1) of the
Code or any similar state statute or regulation. Notwithstanding any other
provision of this Agreement, to the extent that the right to any payment
(including the provision of benefits) hereunder provides for the "deferral of
compensation" within the meaning of Section 409A(d)(1) of the Code, the payment
shall be paid (or provided) in accordance with the following:

(a)

If the Executive is a "Specified Employee" within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination (the
"Separation Date"), and if an exemption from the six month delay requirement of
Code Section 409A(a)(2)(B)(i) is not available, then no such payment shall be
made or commence during the period beginning on the Separation Date and ending
on the date that is six months following the Separation Date or, if earlier, on
the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the first day of the first calendar month following the end of
the period.

(b)

Payments with respect to reimbursements of expenses or benefits or provision of
fringe or other in-kind benefits shall be made on or before the last day of the
calendar year following the calendar year in which the relevant expense or
benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

22.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

23.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
its seal to be affixed hereunto by its officers thereunto duly authorized, and
the Executive has signed and sealed this Agreement, effective as of the date
first above written.


11





--------------------------------------------------------------------------------







[signatures.jpg]